               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JAMES MATHEW,

                       Plaintiff,
                                                          Case No. 18-CV-1552-JPS
 v.

 CREDIT MANAGEMENT CONTROL,
 INC.,                                                                  ORDER

                       Defendant.


       On October 2, 2018, Plaintiff filed this action alleging violations of

the Fair Debt Collection Practices Act. (Docket #1). The Court’s records

reflect that Defendant has not appeared through counsel, much less filed an

answer to the complaint or a motion for summary judgment. On November

7, 2018, Plaintiff filed a notice of voluntary dismissal of this action with

prejudice and with each party to bear their own costs and attorneys’ fees.

(Docket #6). Because Defendant has not yet served either an answer to the

complaint or a motion for summary judgment, the Court will adopt

Plaintiff’s notice. See Fed. R. Civ. P. 41(a)(1)(A)(i).

       Accordingly,

       IT IS ORDERED that Plaintiff’s notice of voluntary dismissal

(Docket #6) be and the same is hereby ADOPTED; this action be and the

same is hereby DISMISSED with prejudice and with each party to bear

their own costs and fees.
Dated at Milwaukee, Wisconsin, this 13th day of November, 2018.

                          BY THE COURT:



                          ____________________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 2 of 2
